Citation Nr: 1226155	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  05-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for oral ulcers, to include as secondary to service-connected mental disorders.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 24, 2010.

3. Entitlement to an initial disability rating in excess of 10 percent for a lumbar spinal disability.

4. Entitlement to an initial disability rating in excess of 30 percent for a cervical spinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 decision of the Regional Office (RO) in Waco, Texas. Jurisdiction of the claims file subsequently transferred to the RO in New Orleans. The RO denied the Veteran's claim for service connection for oral ulcers, but granted entitlement to service connection for lumbar and cervical spinal disabilities and assigned initial 10 percent evaluations. The Veteran timely disagreed with the disability evaluations assigned for the spinal disabilities. The Nashville RO assigned an initial 20 percent rating for the cervical disability in June 2006 and the New Orleans RO assigned an initial 30 percent rating in March 2008. As the Veteran has not indicated those ratings satisfy her appeal, the issue of entitlement to an increased disability rating for the cervical spine disability remains on appeal.

The Board observes that the Veteran's November 2003 notice of disagreement encompassed the issues currently on appeal as well as disability evaluations assigned for her knees and bladder condition. Those issues, however, are not on appeal because the Veteran specifically limited her May 2005 substantive appeal (VA Form 9) to the issues of entitlement to increased initial disability ratings for her spinal disabilities. See 38 C.F.R. § 20.200 (An appeal to the Board consists of a timely NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.). Although the Veteran's substantive appeal did not specifically include the issue of entitlement to service connection for oral ulcers, that issue was addressed by VA during a June 2005 hearing before a Decision Review Officer and was readjudicated in subsequent supplemental statements of the case. See Percy v. Shinseki, 23 Vet.App. 37 (2009) (where VA has taken actions to indicate to a claimant that an issue is on appeal, and takes no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.).

The issue of entitlement to TDIU has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Evidence of unemployment has been associated with the claims file while the Veteran's claims for increased ratings were under appeal so a claim of entitlement to TDIU is part of her appeal. As the Veteran has been awarded a 100 percent schedular evaluation effective May 24, 2010, the matter of her entitlement to a TDIU from that date forward is moot. Herlehy v. Principi, 15 Vet.App. 33, 35 (2001) (the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating). The issue of entitlement to a TDIU prior to May 24, 2010 remains on appeal and will be addressed below.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Veteran's request for a hearing before the Board, which had been scheduled for March 2012, was withdrawn by the Veteran in a statement received by VA in February 2012. See 38 C.F.R. § 20.702(e) (2011).

The record reflects that additional pertinent evidence has been added to the claims file after the RO issued the last - July 2008 - Statement of the Case (SOC), but before the claims file was transferred to the Board. The Veteran has not submitted a waiver of initial consideration of this material by the RO. In these circumstances, the law requires that the Board return the appealed issues to the RO/AMC for initial consideration of the new evidence unless the issues may be granted in full. See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2011); 38 C.F.R. § 20.1304(c) (2011). As the evidence already of record, supported by the new evidence, allows the Board to grant, in full, the issues of entitlement to service connection for oral ulcers and of entitlement to a TDIU, those issues are herein decided.

The issues of entitlement to increased disability ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1. The Veteran was treated during service for recurrent oral lesions.

2. The Veteran has been treated since service for recurrent oral lesions.

3. VA health care providers have opined that the Veteran's recurrent oral lesions are either viral in nature or represent a somatic manifestation of stress associated with her service-connected mental disorders.

4. The Veteran is currently assigned a 70 percent disability evaluation for mental disorders (generalized anxiety disorder and posttraumatic stress disorder); a 60 percent disability evaluation for hypertrophic bladder; a 30 percent disability evaluation for chronic cervical strain; separate 10 percent disability evaluations for retropatellar syndrome of the right knee, retropatellar syndrome of the left knee, chronic right ankle sprain, chronic left wrist sprain, chronic lumbar strain, and bilateral pes planus; and separate non-compensable evaluations for left foot postoperative residuals, right foot postoperative residuals, anemia, roasacea, ingrown toenails, headaches, and bruxism. 

5.  The Veteran's service-connected disabilities render her unemployable. 


CONCLUSIONS OF LAW

1. Service connection for oral ulcers is granted.

2. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently grants the claims of entitlement to TDIU and to service connection for oral ulcers. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Service Connection

The Veteran asserts that she began to experience recurrent oral ulcers during her active duty military service. She has contended that the mouth lesions result either from medication side effects and/or from stress related to her service-connected mental disorders. As the claims file contains evidence corroborating the Veteran's contention that she began experiencing a chronic oral lesion disorder during her active duty service, the Board will grant the claim for service connection. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran applied for service connection in March 2003, prior to her discharge from active duty. Her claim form reflects her contention that she began to experience recurrences of oral lesions in October 2000.

The Veteran's service treatment records reflect that she was first seen for complaints of mouth sores in July 1985. At that time, she reported a one (1) week history of painful oral lesions that interfered with her ability to eat and drink; health care providers prescribed numbing gels. 

The Veteran was seen again for complaints of oral lesions, specifically blisters, in October 2000. She was diagnosed with oral ulcers that the examining provider indicated might be associated with some type of virus. In January 2002, additional sores were observed under her tongue and she was again prescribed a gel treatment. A March 2002 treatment note reflects that the oral sores had returned and the Veteran reported that they were worse and now interfered with her abilities to eat, drink, and speak. She was diagnosed with aphthous ulcers. December 2002 dental treatment notes reflect additional diagnosis and treatment of aphthous ulcers.

In April 2003, the Veteran completed a self report of medical history and reported experiencing recurring painful oral ulcers. A report completed for a concurrent medical examination reflects a health care provider's assessment that she experiences aphthous ulcers.

Prior to her discharge from active duty service, the Veteran was afforded a VA dental disorders examination in April 2003. The examiner noted the Veteran's history of oral ulcers, but did not make any diagnosis or otherwise discuss her contentions of a chronic disability. She was discharged from active duty service in October 2003 and the RO denied her claim for service connection in November 2003 on the basis that the evidence of record did not reflect that she experienced any chronic mouth ulcer disability. 

In January 2004, the Veteran wrote to VA and reported that her mouth ulcers were a current disability. A February 2004 VA dental examination did not reveal the presence of any oral lesions. She was seen again in March 2004 and complained that the ulcers had recurred; she was diagnosed with aphthous stomatitis and prescribed mouthwash. A March 2005 general VA treatment note observes that the Veteran was experiencing dry mouth as a result of a medication she began taking in June 2004.

The Veteran provided testimony at an informal hearing before a Decision Review Officer in June 2005. She testified that her mouth ulcers come and go and that she began experiencing them during active duty. The Veteran stated that she was treated for the ulcers while in the service, but the treatment did not prevent them from recurring. She testified that she did not seek treatment every time they recurred; she simply used the prescription gel and/or mouthwash until they dissipated.  

Another VA examination was conducted in October 2005. The examiner noted that the Veteran had been experiencing recurrent oral ulcers for many years. Upon examination, no ulcers were present, but the examiner diagnosed "viral mouth lesions of uncertain etiology."

The Veteran's (then) authorized representative noted in a November 2006 statement that the Veteran's oral ulcers worsened when she experienced stress. A November 2006 VA treatment note reflects the presence of active ulcers - a lesion to the right side of her tongue was noted to be tender to palpation at a separate November 2006 VA treatment appointment. A history of oral stomatitis is listed in her treatment notes. Subsequent VA treatment histories reflect ongoing prescriptions of oral gels for mouth lesions.

The Veteran was afforded a VA mental disorders examination in July 2010. The examination report reflects the psychologist's opinion that the Veteran's posttraumatic stress disorder resulted in multiple somatic manifestations including recurrent mouth ulcers.

Service connection requires medical evidence of current disability, evidence of in-service incurrence of a disease or injury, and medical evidence of a nexus between service (or a service-connected disability) and the present disability. Shedden, 381 F.3d 1163. The Veteran's service treatment records show that she was treated for oral ulcers that began during her active duty. She has presented testimony that the ulcers have recurred ever since her service. The Veteran is competent to report her symptoms (see, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007)) and the Board finds her testimony credible. Although VA examiner's have issued conflicting opinions - that the oral ulcers are of viral origin or that they are somatic manifestations of service-connected mental disorders -  the medical evidence of record plainly reflects chronic, recurrent oral lesions beginning in the Veteran's active duty service. As noted above, when a chronic disease is shown in service, subsequent manifestations of the same chronic disease may be service connected unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b). 

Although further medical inquiry could be undertaken with a view towards development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," a claimant prevails. Ashley v. Brown, 6 Vet.App. 52, 59 (1993); see also Massey v. Brown, 7 Vet.App. 204, 206-207 (1994). Here, the preponderance of the evidence reflects that the Veteran experiences a chronic oral lesion disability that was incurred in service and is not clearly attributable to intervening causes. The Board grants the Veteran's claim for service connection. Gilbert, 1 Vet.App. at 53-56; Alemany, 9 Vet.App. 518.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. 3.340, 3.341, 4.16. Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan, 451 F.3d 1331. The Board must determine whether the evidence comes from a "competent" source and whether it is credible, or worthy of belief. Barr, 21 Vet.App. at 308. Subsequently, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In this case, the Veteran is assigned a 70 percent disability evaluation for mental disorders (generalized anxiety disorder and posttraumatic stress disorder), effective May 24, 2010. Her mental disorders were rated 30 percent disabling from November 1, 2003 and 50 percent disabling from November 6, 2006. She is currently assigned a 60 percent disability evaluation for hypertrophic bladder, effective May 24, 2010, but that disability was rated as non-compensable from November 1, 2003, 20 percent disabling from March 5, 2005, and 40 percent disabling from November 6, 2006. She has a 30 percent disability evaluation for chronic cervical strain, effective November 1, 2003. Separate 10 percent disability evaluations for retropatellar syndrome of the right knee, retropatellar syndrome of the left knee, chronic right ankle sprain, chronic left wrist sprain, chronic lumbar strain, and bilateral pes planus are effective November 1, 2003. Separate non-compensable evaluations for left foot postoperative residuals, right foot postoperative residuals, anemia, roasacea, ingrown toenails, headaches, and bruxism are also effective November 1, 2003. 

Her current combined evaluation is 100 percent, but her combined evaluation was 80 percent from November 1, 2003 and 90 percent from November 6, 2006. The Veteran has met the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) for the entire appellate period. The remaining question is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities prior to her schedular 100 percent rating.  

The Veteran contends that the combined effect of her service connected disabilities rendered her unable to continue her military career and unable to work. The record reflects that the Veteran retired from the military in October 2003. Her last in-service examination, conducted in April 2003, reflects that she experienced multiple medical issues. Specifically, the military examiner noted stress-related severe bruxism, recurrent oral ulcers, rosacea, hypertrophic bladder resulting in some incontinence, anxiety and depression, chest pain due to anxiety, headaches, bilateral retropatellar knee pain, cervical and lumbar strain, right ankle sprain, and left carpal tunnel syndrome. The examiner noted that these "conditions were noted early in the Veteran's military tenure, becoming gradually and progressively worse with time." Her military specialty was finance. She has not been employed since her military retirement.

VA examinations were conducted in April 2003. VA examiners observed the following limitations due to service-connected disabilities: foot pain with standing, walking, or running for prolonged times due to pes planus; daily headaches resulting in pain, fatigue, and weakness; urinary urgency and leakage associated with hypertrophic bladder; joint pain, fatigue, and lack of endurance associated with bilateral knee and right ankle disabilities; constant pain and stiffness in the cervical and lumbar spine precipitated by physical activity; mental disorders resulting in increasing stress, emotional instability, and general anger over the last year manifesting in self isolation and arguments with superiors.

In a January 2004 statement, the Veteran reported increased use of absorbent material to address symptoms of hypertrophic bladder. She stated that dealing with those symptoms left her "apprehensive" at the prospect of starting work. However, the record reflects that she enrolled in a vocational rehabilitation program and began coursework. A July 2004 statement from the Fort Campbell Primary Care Clinic states that she required additional support to complete her coursework and that "the combination of her service-connected disabilities and resultant medications limit her activities and impact her ability to maintain sustained concentration." The Veteran withdrew from the vocational rehabilitation program after apparent inability to work with counselors. An August 2004 statement from the vocational rehabilitation program indicates that they were unable to complete a vocational evaluation prior to the Veteran's departure from the program.

An additional VA orthopedic examination was conducted in October 2005. The examiner noted that pain from the Veteran's spinal disabilities limited her abilities in that it was distracting and prevented her from concentrating. All of her service-connected disabilities were re-evaluated in April 2007. A general VA examiner stated that, regarding individual unemployability, the Veteran was "predominantly" unemployable due to her anxiety disorder, pes planus, chronic lumbosacral strain, and frequent tension headaches. Although a mental disorders examiner stated that her mental disabilities alone did not render her unemployable, a genitourinary examiner opined that her hypertrophic bladder symptoms limited her occupational opportunities and a joints examiner opined that her occupational opportunities were limited by her bilateral knee and right ankle disabilities. In August 2007, a VA psychiatrist noted that the Veteran was unable to work.

The severity of the Veteran's service-connected disabilities was re-evaluated in July 2010. The mental disorders examiner noted that she experienced total occupational and social impairment. The examiner reported no improvement in the Veteran's condition since the last evaluation and opined that it was unlikely that she would function well in any employment situation. In regard to her spinal disorders, another VA examiner stated that they "prevent work" and opined that her neck symptoms, in particular, prevent sustained desk or computer activities. The genitourinary section of the examination report reflects that the Veteran had begun experiencing incontinence of bowel as well as incontinence of bladder.

As noted above, the Veteran's combined disability evaluation has been at or above 80 percent since the effective date of her grants of service connection. A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree and, generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury. 38 C.F.R. § 4.1; Van Hoose supra. 

The Board must determine, after careful review of the evidence, whether the Veteran is unemployable by reason of her service-connected disabilities alone, taking into consideration her educational and occupational background. The evidence reflects that the Veteran had a 20 year military career as a finance specialist. Toward the end of her career, she was on profile to accommodate her orthopedic complaints and she has indicated that she retired because she felt physically and emotionally unable to continue her career. Subsequent to her retirement, she enrolled in VA vocational rehabilitation training, but evidence within the claims file reflects that her service-connected disabilities interfered with her ability to concentrate sufficiently to complete her coursework. Although the VA examinations of record reflect progressive worsening of her disabilities, even the early (2003 and 2005) examinations reflect that she experienced overall physical, emotional, and mental symptoms that affected her employability. 

No VA examiner explicitly opined as to the Veteran's employability until April 2007. At that time multiple examiners opined that various disabilities limited, or interfered with, the Veteran's occupational opportunities; a general examiner indicated that she was unemployable. The general examiner's opinion does not specify when the Veteran became unemployable, but addresses her overall disability picture as limiting her abilities in the same ways she contended. She is competent to report her symptoms and how they affect her daily life; the Board finds her credible. See Hayes, 5 Vet. App. at 69-70. Further, a July 2010 VA examiner noted that her lumbar and cervical disabilities - which have been rated at the same disability levels throughout the appellate period - "prevent work." 

While specific opinions regarding the Veteran's employability were not rendered at the beginning of the appellate period, the record shows that her service-connected disabilities contributed to, and resulted in, an inability to establish and maintain gainful employment. A July 2010 VA opinion reflects that her spinal disabilities, alone, prevented her from working and the evidence plainly shows additional impairment resulting from her other service-connected disabilities. As the evidence supports the finding that the Veteran's service-connected disabilities prevent her from working at substantially gainful employment, the Board finds that the criteria for a TDIU are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for oral ulcers is granted.

A total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is granted. 


REMAND

The record reflects that additional pertinent evidence, including years of VA treatment records and the report of a July 2010 VA examination, was added to the claims file after the RO issued a July 2008 Statement of the Case (SOC). This evidence was associated with the Veteran's file prior to transfer to the Board and the Veteran had not submitted a waiver of the RO's initial consideration of this material. In these circumstances, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the new evidence. See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2011); 38 C.F.R. § 20.1304(c) (2011).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any medical treatment that is not evidenced by the current record. Provide her with the necessary authorizations for the release of any outstanding private treatment records.  Obtain any additional records of VA or private treatment and associate them with the claims file. If any such records are not available, inform the Veteran and afford her an opportunity to submit any records in her possession.

2. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims of entitlement to increased disability ratings, to include consideration of any staged ratings that may be appropriate. The Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


